PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


In re Application of 
Fahle, Daniel 
Application No. 16/470,086
Filed: June 14, 2019
For: PANELS, MOUNTING CLAMPS AND WALL OR CEILING COVERING FOR A 3-DIMENSIONAL PATTERN OF WALL- AND CEILING PANELS

:
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed March 21, 2022, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely pay the issue and to submit an oath or declaration or substitute statement on or before November 16, 2021, as required by the Notice of Allowance and Fee(s) Due and the Notice Requiring Inventor’s Oath or Declaration, mailed August 16, 2021, which set a period for reply of three months. Accordingly, the date of abandonment of this application is November 17, 2021. A Notice of Abandonment was mailed December 30, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied: (1) the reply in the form of the substitute statement, the Part B – Fee(s) Transmittal form, with the issue fee payment of $1,200; (2) the petition fee of $2,100; and (3) a proper statement of unintentional delay. 

This application is being referred to Office of Data Management for further processing into a patent.
	
Telephone inquiries concerning this decision should be directed to Ann Marie Ziegler at (571) 272-7151. All other inquiries concerning the status or issuance of this application should be directed to the Office of Data Management at their customer service line (571) 272-4200.
	


/Andrea Smith /
Andrea Smith
Lead Paralegal Specialist, Office of Petitions